Per Curiam.
The decree of the court below is affirmed, for the reasons stated in that court by Vice-Ordinary Learning. We ought to say, however,' that the illustration-as to legislative limitations upon the certiorari power involves considerations that are quite aside from the matter in hand, and that may give rise to implications that would be misleading.
By pointing out that our concurrence does not extend to such implications, we shall avoid any possible misconception on this head.
For affirmance — Ti-ie Chiee-Justice, Garrison, Trenchard, Parker, Bergen, Minturn, Kalisch, Black, White, Williams, Taylor, Gardner — 12.
For reversal — None.